Per Curiam:
The order appealed from should be modified as follows, and as so modified affirmed, without costs: Subdivision A. Stricken out. Subdivision B. Stricken out. Subdivision C- Amended so as to read as *967follows: “ Whether defendant Woodin or the Board of Directors of which he was a member received any part of the amount referred to in Paragraph Twenty-fifth of the amended complaint as ' various sums aggregating $5,500,000,’and ‘additional undivided profits with various constituents.’” Subdivision D. Strike out the last fourteen words thereof: “and if a part, what amount was so received and when it was received.” Subdivision B. Strike out the last twenty-one words thereof: “and if a part of said sum, what amount so disappeared, and, if so, what said wrongful acts or negligence consisted of." Subdivision F. Stricken out. Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.